IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER SEAN                       NOT FINAL UNTIL TIME EXPIRES TO
BURKHART,                              FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-5664
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 11, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher Sean Burkhart, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order rendered April 27, 2015,

denying petitioner’s motion for postconviction relief in Alachua County Circuit Court

case number 2009-CF-002118-A, is granted. The appeal shall proceed under existing

case number 1D15-2501.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.